Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Patent claims 16, 20, and 29 have been amended.
	Claims 1-40 are pending.

Improper Amendment
The amendment filed 21 September 2020 proposes amendments to the claims and specification that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. 
Specifically, all subject matter being deleted from the patent must be placed between brackets, not double-brackets.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Declaration states that the “application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest” (see box checked on page 2 of the Declaration).  However, as the original patent was filed before 16 September 2012, it could not be filed under 37 CFR 1.46.
Claims 1-40 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites a plurality of modules.  It is unclear if the “modules” are comprised of chambers or if they are an entirely new element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by US 2005/0148068 to Lacey et al. (hereinafter Lacey).

    PNG
    media_image1.png
    494
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    666
    567
    media_image2.png
    Greyscale
Lacey teaches a cell growth apparatus comprising a plurality of cell growth chambers 10, each having a gas permeable, liquid impermeable membrane 23, an opposing surface 16, and at least one side wall 18 connected to at least one of the gas permeable, liquid impermeable membrane and the opposing surface.  See Figures 2 and 7, below.

Lacey further discloses at least one tracheal space 32 in communication with at least one gas permeable, liquid impermeable membrane of at least one cell growth chamber wherein the at least one tracheal space comprises peripheral supports on a peripheral edge of the tracheal space wherein the supports on the peripheral edge of the tracheal space are spaced apart to create a plurality of gaps to allow gasses to flow from an external environment into the tracheal space through the plurality of gaps between peripheral supports.  Lacey teaches that standoff 30 may be raised corners or posts, which would constitute spaced apart peripheral supports on a peripheral edge of the tracheal space.  See para [0022].


Claim(s) 1-5, 7, 8, 11-13, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0157709 to DiMilla et al. (hereinafter DiMilla).
With respect to claims 1 and 4, DiMilla teaches a cell growth apparatus including a plurality of cell growth chambers 10, each having a gas permeable, liquid impermeable membrane 320, an opposing surface 30, and at least one side wall 50 connected to at least one of the gas permeable, liquid impermeable membrane and the opposing surface.  See paras [0073, 0097, 0099]; Figures 1A and 1B.

    PNG
    media_image3.png
    529
    684
    media_image3.png
    Greyscale

DiMilla further discloses at least one tracheal space in communication with at least one gas permeable, liquid impermeable membrane of at least one cell growth chamber.  Specifically, DiMilla shows in the figures above that the chambers are stackable ([0045]) and bottom membrane 320 is elevated by connectors 70.  Further, DiMilla teaches that “the cells exchange gas such as oxygen with the oxygenated environment (e.g. air, which is 19% oxygen) external to the chamber” (para [0099]) through the gas-permeable support 320.  Thus, the space underneath the support 320 is a tracheal space comprising peripheral supports 70.
	As to claims 2 and 11, the chambers/modules are combined to form an integral unit, as shown in Figure 7A.
With respect to claim 3, the stacked arrangement disclosed by DiMilla would have the cell growth chambers alternating with tracheal spaces.
As to claim 5, DiMilla teaches at least one access port 110, 120 (Figs. 1A and 1B).
With respect to claims 7 and 12, DiMilla discloses use of a manifold to connect multiple chambers in series.  See para [0045].
As to claim 8, the culture chamber of DiMilla are completely filled with media.  See para [0073].
With respect to claim 13, as shown in Figures 7A and 9A, the unit has a substantially rectangular footprint and a substantially uniform height. 
As to claim 15, connectors 70 shown in Figure 1A function as both supports on the peripheral edge of the tracheal space at the bottom of the chamber, and also as stand-offs rising from an exterior surface of top plate 30.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8, and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey as applied to claim 1 above, and further in view of US 6,455,310 to Barbera-Guillem (hereinafter Barbera-Guillem).
With respect to claims 2 and 11-13, Lacey teaches stacking the culture chambers (e.g. modules) as shown in Figure 7.  The footprint is substantially rectangular.  In the event that the stacked configuration is not deemed to be integral, Barbera-Guillem discloses a similar stacked arrangement of culture chambers wherein an outer frame can be fabricated to include a series of grooves or recessed portions in order to accommodate more than one culture chamber within.  This unitary configuration permits the culture chambers to be readily interconnected for flow of culture medium or to function together as a bioreactor.  See col.14, line 66 to col.15, line 12.  It would have been obvious to integrate the stacked chambers of Lacey for ease of handling in addition to the advantages of serial connection disclosed by Barbera-Guillem.
As to claim 3, the stacked chambers of Lacey shown in Figure 7 alternate chambers 10 with tracheal spaces 32.
With respect to claim 4, the chambers 10 are adjoined with and in gaseous communication with the tracheal spaces 32 through the membrane 23.  See para [0022].
As to claims 5-6, each chamber has a necked access port 26.
With respect to claim 8, the chambers of Lacey are capable of being filled completely.
As to claim 10, Lacey teaches that cell growth is monitored by microscopic inspection through the bottom tray.  See para [0033].
With respect to claim 14, the neck 26 and cap 24 are located within the substantially rectangular footprint and do not exceed the height of the unit.  See Figure 4B.
As to claim 15, the apparatus of Lacey further comprises standoffs (raised rim 34) descending from an exterior surface of a bottom tray.  See Figure 7.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey and Barbera-Guillem as applied to claim 2 above, and further in view of US 6,855,542 to DiMilla.
DiMilla, like Lacey and Barbera-Guillem, teaches cell culture chambers that can be stacked.  DiMilla additionally teaches manifolding a plurality of chambers together in parallel or series for perfusion of cells.  See para [0045].  As a manifold permits a single source of medium to supply multiple chambers, it would have been an obvious modification to the apparatus of Lacey.

Claims 9, 16-21, 23-25, 27, 28, 30-32, 34-36, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMilla.
With respect to claims 9 and 28, DiMilla states that cells may be grown on any surface of the chamber ([0097]), that the surface for cell attachment and culture is a “gas-permeable, liquid-impermeable film” such as “polystyrene” ([0028]), and that the top wall 30 can be fabricated from polystyrene ([0074]).  As DiMilla envisions culturing cells on the top wall, it would have been obvious to use polystyrene, a gas permeable, liquid impermeable material for its construction.
As to claims 16, 35, 36, 38, and 39, DiMilla teaches that spaced posts may be used to support the gas permeable, liquid impermeable film.  See para [0100].  The posts are “relatively widely spaced to support the film” 320.  See para [0100].  As the film is located inside of the connectors 70, the posts are internal to the peripheral edge of the tracheal space.  As DiMilla discloses only a limited number of means to support the film (porous/perforated frame or posts), it would have been obvious to choose impermeable posts to support the film.
With respect to claims 17, 19, and 30, the chambers/modules are combined to form an integral unit in communication with tracheal spaces, as shown in Figure 7A.
As to claim 18, the stacked arrangement disclosed by DiMilla would have the cell growth chambers alternating with tracheal spaces.
With respect to claim 20, DiMilla teaches that “the cells exchange gas such as oxygen with the oxygenated environment (e.g. air, which is 19% oxygen) external to the chamber” (para [0099]) through the gas-permeable support 320.
As to claims 21 and 25, DiMilla teaches at least one access port 110, 120 (Figs. 1A and 1B).
With respect to claims 23 and 27, DiMilla discloses use of a manifold to connect multiple chambers in series.  See para [0045].
As to claim 24, the culture chamber of DiMilla are completely filled with media.  See para [0073].
With respect to claim 31, DiMilla additionally teaches manifolding a plurality of chambers together in parallel or series for perfusion of cells.  See para [0045].
As to claim 32, as shown in Figures 7A and 9A, the unit has a substantially rectangular footprint and a substantially uniform height. 
With respect to claim 34, the apparatus of DiMilla further comprises standoffs (raised rim 34) descending from an exterior surface of a bottom tray.  See Figure 7.
Claims 10 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMilla as applied to claims 2 and 16 above, and further in view of Lacey.
DiMilla does not teach an optical component in communication with the cell growth chambers.  Lacey teaches that cell growth is monitored by microscopic
inspection through the bottom tray.  See para [0033].  As it would be useful to the practitioner to observe cell growth in the apparatus of DiMilla, the connection to a microscope would have been obvious.

Double Patenting
Applicant is advised that should claims 36 and 37 be found allowable, claims 39 and 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 9,040,290 (hereinafter the ‘290 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
Instant claim 1 recites “at least one tracheal space” which is rendered obvious by the recitation of “at least two tracheal spaces” recited by claim 1 of the ‘290 patent, as at least two tracheal spaces would necessarily include at least one tracheal space.
The limitations of instant claims 11 and 12 are covered by claims 3 and 4 of the ‘290 patent.

Claims 1, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 9,045,721 (hereinafter the ‘721 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The limitations of claims 1 and 5 are recited by claim 1 of the ‘721 patent.
The limitations of instant claims 11 and 12 are covered by claims 3 and 4 of the ‘721 patent.

Claims 1, 5, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8,470,589 (hereinafter the ‘589 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The limitations of claims 1, 7, and 11 are recited by claim 1 of the ‘589 patent.
The limitations of instant claim 5 is covered by claim 5 of the ‘589 patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 9,290,730 (hereinafter the ‘730 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The limitations of claims 1 and 7 are recited by claim 12 of the ‘730 patent.
The limitations of claims 2-6, 8, and 9 are recited by claims 13-19, respectively, of the ‘730 patent.

Information Disclosure Statement
	On the IDS filed 25 September 2020, US 6465252 to Toner has not been considered as it is no longer available on publicly searchable databases.  The LAB TIMES document on the IDS of the same date has not been considered as it is illegible.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which Patent No.
7,745,209 is or was involved. These proceedings would include any trial at the Patent
Trial and Appeal Board, interferences, reissues, reexaminations, supplemental
examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the
claims under consideration in this reissue application. These obligations rest with each
individual associated with the filing and prosecution of this application for reissue. See
also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571)272-1275. The examiner can normally be reached on Mon-Thurs, 6:30a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Jean Witz can be reached on 571-272-0927 or Tim Speer can be reached
on 313-446-4825. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist
CRU 3991

/Jean C. Witz/
Supervisory Specialist
CRU 3991